Citation Nr: 1700849	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  09-01 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a compensable disability rating for bilateral hearing loss.

2.  Entitlement to service connection for erectile dysfunction (ED) to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran had active service from September 1974 to September 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2007 and March 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  Specifically, the July 2007 rating decision, in pertinent part, denied the Veteran's claim for a compensable disability rating for hearing loss in the left ear (which was characterized as high frequency hearing loss in the left ear).  The March 2009 rating decision, in pertinent part, denied the Veteran's claims of service connection for a gastrointestinal disability, to include GERD (which was characterized as a gastrointestinal condition to include GERD (also claimed as acid reflux), hiatal hernia, and irritable bowel syndrome)), and ED.  

Notably, in a June 2011 rating decision, the RO, in effect, granted service connection for right ear hearing loss and assigned a single zero percent rating for service-connected bilateral hearing loss.  The RO noted in this decision that it was evaluating the Veteran's hearing loss in both ears as a single service-connected disability.  Because an increased rating claim for left ear hearing loss already was on appeal at the time of the June 2011 rating decision, and because the Veteran did not disagree with the grant of service connection for right ear hearing loss in the June 2011 rating decision within one year of this decision, the Board has recharacterized this issue as entitlement to a compensable disability rating for bilateral hearing loss.  See also 38 C.F.R. § 20.302 (2016).

In May 2010 and January 2016, the Board remanded this case to the Agency of Original Jurisdiction (AOJ) for additional development.  Significantly, in January 2016 the Board remanded the issue of entitlement to service connection for a gastrointestinal disability and, by rating decision dated in April 2016, the RO granted service connection for gastrointestinal condition to include GERD, hiatal hernia, and IBS.  As such, this issue is no longer on appeal.

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims file systems.

The issue of entitlement to service connection for ED is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the pendency of this appeal, the Veteran's service-connected bilateral hearing loss has been manifested by no more than Level I hearing acuity in the right ear and no more than Level I hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the increased rating claim adjudicated below, an August 2006 letter, sent prior to the initial unfavorable decision issued in June 2007 advised the Veteran of the evidence and information necessary to substantiate his increased rating claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  This letter also advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Also, the Veteran was most recently provided with a VA audiology examination in March 2016.  The Board notes that this examination report contains all findings necessary to adjudicate the claim.  Since this examination was conducted, the Board does not find that the lay or medical evidence suggests an increased severity of symptoms to the extent that a higher schedular rating may still be possible.  See VAOPGCPREC 11-95 (Apr. 7, 1995).  Neither the Veteran nor his representative has alleged that the examination report is inadequate for rating purposes.  Moreover, the Board finds that the March 2016 VA examination is adequate in order to evaluate the Veteran's service-connected disability as it includes an interview with the Veteran, a review of the record, and full examinations addressing the relevant rating criteria.  Furthermore, the March 2016 VA audiologist fully described the effects of the bilateral hearing loss on the Veteran's occupational functioning and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

Finally, the Board finds that there was substantial compliance with the May 2010 and January 2016 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).  In particular, in May 2010 and January 2016, the Board directed that the Veteran be afforded VA examinations to address the current severity of his hearing loss disability.  Such examinations were provided in January 2011 and March 2016.  Accordingly, the Board finds that there has been substantial compliance with the May 2010 and January 2016 Board remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, 22 Vet. App. at 104 (2008).

II. Analysis

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7. 

Where the appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Thus, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period. Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts). See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson, 12 Vet. App at 119.

A review of the record shows that, by rating decision dated in January 1979, the Veteran was awarded service connection for left ear hearing loss rated as noncompensably disabling effective September 27, 1978.  The Veteran submitted a claim for an increased rating for his left ear hearing loss in March 2006 and, by rating decision in June 2007, a noncompensable disability rating was continued for left ear hearing loss.  Thereafter, the Veteran perfected an appeal as to this decision.  As noted above, by rating decision dated in June 2011, the RO, in effect, granted service connection for right ear hearing loss when it recharacterized the Veteran's service-connected left ear hearing loss disability as bilateral hearing loss and continued a noncompensable disability rating.  

The Veteran's bilateral hearing loss disability is rated pursuant to 38 C.F.R. § 4.85, DC 6100.  Under DC 6100, the assignment of disability ratings for service-connected hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). Evaluations for defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz.  The Rating Schedule establishes eleven auditory acuity levels designated from Level I to Level XI for profound deafness. 38 C.F.R. § 4.85. 

Evidence relevant to the severity of the Veteran's bilateral hearing loss during the course of this appeal includes VA audiological examination reports dated in September 2006, January 2011, and March 2016.

The September 2006 VA examination shows puretone thresholds, in decibels, as follows:

Puretone Threshold

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
20 dB
15 dB
20 dB
30 dB
Left Ear
20 dB
20 dB
40 dB
65 dB

Puretone Threshold Average
Right Ear
21 dB
Left Ear
36 dB

Speech Recognition
Right Ear
100%
Left Ear
94%

The September 2006 VA examiner noted that the Veteran reported difficulty hearing when background noise is present.  

The January 2011 VA examination shows puretone thresholds, in decibels, as follows:

Puretone Threshold

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
15 dB
15 dB
20 dB
40 dB
Left Ear
5 dB
10 dB
25 dB
65 dB

Puretone Threshold Average
Right Ear
22.5 dB
Left Ear
26.25 dB

Speech Recognition
Right Ear
94%
Left Ear
94%

The January 2011 VA examiner noted that the Veteran's hearing loss had no effect on his usual daily activities.

The March 2016 VA examination shows puretone thresholds, in decibels, as follows:

Puretone Threshold

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
20 dB
25 dB
35 dB
45 dB
Left Ear
20 dB
25 dB
35 dB
65 dB

Puretone Threshold Average
Right Ear
31 dB
Left Ear
36 dB

Speech Recognition
Right Ear
92%
Left Ear
92%

With regard to the functional impact of the Veteran's hearing loss, the March 2016 VA examiner noted that the Veteran's hearing loss resulted in him "missing words during movies or tv shows."

Applying the above results from the September 2006, January 2011, and March 2016 VA examination reports to the Rating Schedule, shows Level I hearing acuity in the right ear and Level I hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI, DC 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a noncompensable evaluation for bilateral hearing loss under DC 6100.

In certain situations, the Rating Schedule provides for rating exceptional patterns of hearing impairment.  38 C.F.R. § 4.86 (2016).  When the pure tone thresholds at the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, or when the pure tone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be determined from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest Roman numeral.  Id.  Based on the findings of the September 2006, January 2011, and March 2016 VA audiology examinations, the Veteran's hearing acuity does not satisfy the regulatory requirements for a pattern of exceptional hearing impairment.  Id. 

Thus, based on the audiometric findings, a compensable evaluation for the Veteran's service-connected bilateral hearing disability is not warranted at any time during the appeal period.  See Hart.  The evidence shows no distinct periods of time since the March 2006 claim for increase during which the Veteran's bilateral hearing disability has varied to such an extent that a rating in excess of the assigned noncompensable rating would be warranted.  38 C.F.R. § 3.344 (2016) (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).

Further, in Martinak, supra, the Court noted that VA had revised its hearing examination work sheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10.  Here, the September 2006, January 2011, and March 2016 VA examiners elicited information from the Veteran regarding the functional effects of this disability.  Specifically, during the September 2006 VA examination the Veteran reported difficulty hearing when background noise is present and during the March 2016 VA examination the Veteran reported that his hearing loss resulted in him "missing words during movies or tv shows."  As such, the examination reports are consistent with the Court's holding in Martinak and are sufficient for rating purposes.

For these reasons, the Board finds that the weight of the evidence is against a higher rating for bilateral hearing loss since the March 2006 claim for increase.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

The Board has considered whether there is any other schedular basis for granting a higher rating for the service-connected bilateral hearing loss, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this period because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's bilateral hearing loss is evaluated as impairment of auditory acuity pursuant to 38 C.F.R. § 4.85, DC 6100, the criteria of which is found by the Board to specifically contemplate the level of occupational impairment caused by this disability.  During the appeal period, evidence of record shows that the Veteran's bilateral hearing loss has been manifested by no more than Level I hearing acuity in the right ear and no more than Level I hearing acuity in the left ear.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by a noncompensable disability rating.  Compensable ratings are provided for by the regulations for certain manifestations of bilateral hearing loss, but the medical evidence demonstrates that those manifestations are not present.  The September 2006 VA examination noted that the Veteran reported difficulty hearing when background noise is present.  The March 2016 audiologist noted that the Veteran's hearing loss impacts the ordinary conditions of daily life in that the Veteran's hearing loss resulted in him "missing words during movies or tv shows."  The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability, as indicated by the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  VA sought the assistance of the Veterans Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.  Therefore, any struggle to hear and comprehend verbal conversations and other noises is a factor contemplated in the regulations and rating criteria as defined.  Thus, the Board finds that the schedular rating criteria adequately contemplate the Veteran's symptomatology.  Accordingly, the evidence does not show that the requisite factors under Thun are present, and referral of the bilateral hearing loss disability for extraschedular consideration pursuant to 38 C.F.R. §  3.321(b)(1) is not warranted in this case. 

Additionally, the Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an initial or increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  However, there is no allegation of unemployability due to the Veteran's bilateral hearing loss.  While the Veteran has not worked for several years, during a January 2011 VA psychiatric examination the Veteran reported that he was in receipt of Social Security disability benefits due to "migraine headaches, depression, arthritis, and fibromyalgia."  As such, no further discussion is necessary at this time.


ORDER

A compensable disability rating for bilateral hearing loss is denied.


REMAND

With regard to the ED issue, service treatment records are negative for the issue but post-service records show a history of ED beginning in 1995.  Specifically, a February 2011 VA examination report noted that the Veteran first began experiencing ED in 1995 and first saw a urologist in 2000 at which time he was found to have low testosterone.  The February 2011 VA examiner opined that the Veteran's ED was not related to the Veteran's military service on a direct basis.  Subsequently, service connection was awarded for a psychiatric disability and the Board remanded the ED issue in January 2016 to obtain a medical opinion as to whether the Veteran's ED is secondary to or aggravated by his newly service-connected psychiatric disability. 	

Pursuant to the January 2016 Remand, the Veteran was afforded a VA medical examination in March 2016.  The examiner diagnosed ED and noted that this began in 2005.  Specifically, the examiner noted that the Veteran was diagnosed with ED around the same time that he was diagnosed with a pituitary tumor and hypofunction of the testicles due to his tumor.  The examiner opined that the Veteran's ED was less likely than not (less than 50 percent probability) incurred in or caused by the Veteran's military service.  As rationale for this opinion, the examiner noted that the Veteran was found to have a prolactin producing pituitary adenoma in 2005 which is known to cause hypogonadism, decreased libido, decreased energy, and ED.  The examiner indicated that the onset of the Veteran's ED and the discovery of his adenoma were much more likely the cause of his ED than the Veteran's service-connected mood disorder.  The examiner noted that the Veteran reported a mood disorder as early as 1978 but did not experience ED until around 2005, the same time as his diagnosis of a pituitary adenoma.  

Unfortunately, the Board finds that the March 2016 VA examination is inadequate as the opinion appears to be based on a factual inaccuracy.  Significantly, the March 2016 VA examiner did not address the February 2011 VA examination report noting an onset of ED in 1995 with laboratory findings of low testosterone in 2000.  As the rationale of the March 2016 VA examiner's opinion was based on an incorrect date of onset of the Veteran's ED, it is inadequate.  Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, the March 2016 VA examiner did not opine on whether the Veteran's service-connected psychiatric disability aggravates his ED.  Thus, an addendum to the March 2016 VA examination is required.

Accordingly, the case is REMANDED for the following action:

1. Request an addendum to the March 2016 VA  male reproductive system examination.  The claims file should be made available to, and reviewed by, the examiner.  If the March 2016 VA examiner is not available, the claims file should be provided to an appropriate examiner to render the requested opinions.  The need for an additional examination of the Veteran is left to the discretion of the examiner selected to write the addendum opinion.

The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

Following a review of the claims file, the reviewing examiner is requested to provide an opinion as to whether it is at least as likely as not that the Veteran's ED is caused by OR aggravated by a service-connected acquired psychiatric disability diagnosed as depressive adjustment disorder with mixed anxious and depressed mood, chronic?  In so opining, the examiner's attention is directed to the February 2011 VA examination report noting an onset of ED in 1995 with laboratory findings of low testosterone in 2000.  

The rationale for any opinion offered should be provided.  

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the action taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

							(CONTINUED ON NEXT PAGE)






The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


